[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This pro se plaintiff seeks in this action to compel the Department of Motor Vehicles via its Commissioner to register her motor vehicle and eliminate any "delinquency designation" against her name and in its records.
At trial, the defendant introduced evidence that the plaintiff was delinquent in the payment of taxes on a motor vehicle due to the Town of Fairfield. It was also testified that the plaintiff had no appeal pending as to the assessment of those taxes. Pursuant to § 14-33, of C.G.S., the defendant refused to issue a motor vehicle registration to the plaintiff.
The plaintiff offered no evidence to contradict the defendant's claims, but stated to the Court that she expects the defendant to "correct" the Town of Fairfield. She also claimed to have evidence of payment. In response to the court's question as to why she did not attempt to negotiate with the Town, the plaintiff responded that she "did not think it was worth the expense and time. . . ."
The plaintiff has also argued at length in her brief about the alleged misfeasance of the defendant. Since the court gave her the opportunity to present her case at a full trial, these allegations will not be addressed.
The plaintiff has not availed herself of the remedy to be heard as to the Town of Fairfield, pursuant to §§ 12-110 and12-111 of the C.G.S. This negates her claim that she was not afforded due process by the defendant. What she suggests is that the defendant work this out with the Town — a preposterous proposal, especially in view of the language of § 14-33. CT Page 8733
The Court finds that the plaintiff had and has an adequate remedy of law to address her grievance, that she has refused to utilize that remedy, that the defendant was proceeding pursuant to § 14-33 in refusing to register the plaintiff's vehicle, and that § 14-33 imposes no unreasonable burden on the plaintiff.
Judgment may enter for the defendant.
Anthony V. DeMayo State Trial Referee